 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     RAUL MENJIVAR, individually;      )       No. CV 18-1574-GW(JCx)
12   JOSE ALEX GONZALEZ,               )
     individually,                     )       Hon. George H. Wu
13                                     )
                         Plaintiffs,   )
14                                     )
     v.                                )       ORDER GRANTING DISMISSAL
15                                     )       OF ENTIRE ACTION WITH
     CITY OF EL MONTE, a               )       PREJUDICE
16   governmental entity; BRIAN GLICK, )
     individually and in his official  )
17   capacity; and DOES 1 through 10,  )
                                       )
18                       Defendants.   )
                                       )
19                                     )
                                       )
20                                     )
21
22
23
24
25
26
27
28   //


                                           1
                               [PROPOSED] ORDER
 1        Upon consideration of the joint stipulation of the parties to dismiss this
 2   entire action, with prejudice, and with GOOD CAUSE SHOWING
 3        IT IS HEREBY ORDERED:
 4        1.    The Joint Stipulation is GRANTED;
 5        2.    The entire action is hereby dismissed with prejudice;
 6        3.    The parties will each bear their own attorney fees and costs of suit,
 7              with respect to each other, as accrued through the date of this order.
 8
 9
10   DATED: January 15, 2019
                                    Hon. George H. Wu
11
                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
                                  [PROPOSED] ORDER
